Citation Nr: 0308046	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  96-22 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased disability rating for service-
connected lumbosacral strain, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled Veterans of America


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from December 1973 to May 
1988.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Honolulu, Hawaii, which denied the veteran's 
claim of entitlement to an evaluation in excess of 10 percent 
for service-connected lumbosacral strain.  Jurisdiction over 
the case was transferred to the Regional Office in Reno, 
Nevada (the RO) in May 1997.  This case was remanded by the 
Board in March 1999 for further development.

In June 2000, while the case was in remand status, the 
evaluation assigned the veteran's service-connected 
lumbosacral strain was increased to 20 percent disabling.  
The claim for increased rating for the lumbosacral strain 
remains on appeal because the assigned disability evaluation 
is still less than the maximum available under VA laws and 
regulations.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Other issue

A December 2002 rating action granted service connection for 
right and left knee disabilities, evaluated as 0 percent and 
20 percent disabling, respectively.  Both ratings were 
effective October 7, 2002.  The veteran filed a notice of 
disagreement (NOD) as to the effective date of the award in 
February 2003; a Statement of the Case (SOC) was issued in 
March 2003.  To the Board's knowledge, the veteran has not 
filed a substantive appeal as to the effective date issue.  
Therefore, this issue is not now before the Board.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C. § 7105, the filing of a NOD initiates appellate 
review in the VA administrative adjudication process; and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal (VA Form 1-9 Appeal) after a 
SOC is issued by VA].


REMAND

Pursuant to the Board's July 2001 remand, the veteran was 
afforded a VA orthopedic examination in February 2002.  At 
that time, X-rays of the lumbar spine revealed mild 
degenerative disc disease.  The diagnosis was lower back pain 
secondary to lumbar degenerative disc disease.  The VA 
examiner opined that the veteran's service-connected 
lumbosacral strain had caused the degenerative disc disease.  

In the Appellant's Brief dated in April 2003, the veteran's 
representative raised the issue of her entitlement to service 
connection for degenerative disc disease of the lumbar spine 
secondary to the service-connected lumbosacral strain.  The 
Board finds that this issue is inextricably intertwined with 
the issue of entitlement to an increased evaluation for the 
service-connected lumbosacral strain and must be developed 
prior to a final appellate determination as to the latter 
issue.  See Harris v. Derwinski, 1 Vet.App. 180, 183 (1991).  

The Board further observes that it is unclear precisely what 
low back pathology is 
Associated with the veteran's service-connected lumbosacral 
strain and what pathology is attributable to other causes.  
The Board believes that this question must be resolved by 
additional medical examination.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996) 
[in rating service-connected disabilities, the Board is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so]. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated her for low back 
problems since June 2000.  After securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records which have not been previously 
obtained and should associate any records 
so obtained with the veteran's VA claims 
folder.  

2.  The RO should schedule the veteran 
for a VA physical examination to 
determine the nature and current severity 
of her low back disorder(s).    
The veteran's VA claims folder should be 
made available to and reviewed by the 
examiner prior to the examination.    

The examiner should provide a diagnosis 
for all low back disabilities found.  The 
examiner should also, to the extent 
possible, distinguish those symptoms 
which are attributable to each diagnosis.  
In addition, if any disability is 
diagnosed in addition to service-
connected lumbosacral strain, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that such disability is due to or is the 
result of the service-connected 
lumbosacral strain.  A report of the 
examination should be associated with the 
veteran's VA claims folder.   

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) and its implementing 
regulations are complied with.  

4.  The RO should adjudicate the 
inextricably intertwined issue of 
entitlement to service connection for 
degenerative disc disease of the lumbar 
spine as secondary to the service-
connected lumbosacral strain.  The RO 
should also readjudicate the issue of 
entitlement to an increased rating for 
lumbosacral strain.  

If any benefit sought remains denied, the appellant and her 
representative should be provided a supplemental statement of 
the case and given appropriate opportunity to respond.  
Rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001) and 67 Fed. Reg. 54349 (Aug. 22, 2002) 
(effective from September 23, 2002) should be included in the 
supplemental statement of the case.  Thereafter, the case 
should be returned to the Board for further appellate review.  

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted by the 
RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




